Appeal Dismissed and Memorandum Opinion filed August 8, 2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00350-CV

                       JIMMY GETTINGS, Appellant
                                       V.
DARLENE BOUNDS, GRADY GETTINGS, BELVA GETTINGS, CHURCH
OF CHRIST, MILL ROAD, OF DURHAM, NORTH CAROLINA, CHURCH
   OF CHRIST OF CHAMPIONS OF HOUSTON, TEXAS DOES 1-25,
                          Appellees

                   On Appeal from the 189th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-02794

                         MEMORANDUM OPINION
      This is an appeal from two orders: (1) “Order Granting Grady and Belva
Gettings’ Motion for Sanctions Against Plaintiff for Failure to Comply with Notice
and Service of Subpoena Per Rule 21 and 21a, and for Discovery Sanctions,” signed
April 1, 2019; and (2) “Order on Gettings Family Defendants’ No-Evidence Motion
for Summary Judgment,” signed April 8, 2019. The district clerk has certified that
the record below does not contain a signed final judgment.

      Generally, appeals may be taken only from final judgments. Lehmann v. Har
Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of all
pending parties and claims, the orders remain interlocutory and unappealable until
final judgment is rendered unless a statutory exception applies. Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps,
842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding). There are no statutory
provisions granting the right to appeal the interlocutory orders at issue in this case.

      On June 28, 2019, we notified the parties of our intent to dismiss the appeal
for want of jurisdiction unless any party filed a response in this court by July 12,
2019, demonstrating grounds for continuing the appeal. See Tex. R. App. P. 42.3(a).
No response has been filed.

      The appeal is dismissed for lack of appellate jurisdiction.

                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Hassan.




                                           2